internal_revenue_service number release date index number ----------------------------------- ------------------------ ---------------------------------- in re ---------------------------- legend legend decedent wife revocable_trust department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-119719-07 date date ------------------- -------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ -------------------------------------------------------- ------------------- ------------------ ----------- date date x dear ---- this is in response to the letter dated date from your representative and subsequent correspondence requesting an extension of time under ' of the procedure and administration regulations to make an election to treat a marital trust as two separate trusts under ' c of the generation-skipping_transfer gst tax regulations the facts and representations submitted are summarized as follows decedent died on date survived by wife and two children date is a date that is prior to date pursuant to the terms of his will decedent’s residuary_estate was distributed to revocable_trust article third of revocable_trust provides for the creation of marital trust a qtip_trust with gst tax potential sec_4 of article third paragraph a provides that marital trust is to be severed into two trusts a gst exempt marital trust and a gst non- exempt marital trust the gst exempt marital trust is to be funded with assets equal to the fair_market_value of all of marital trust’s assets multiplied by a fraction the numerator of which is dollar_figurex decedent’s available gst_exemption and the denominator of which is the fair_market_value of all of marital trust’s assets as finally determined for plr-119719-07 federal estate_tax purposes the executor of decedent's_estate retained a qualified_tax professional to prepare the estate’s form_706 united_states estate and generation-skipping_transfer_tax return the form_706 was timely filed on schedule m of form_706 the executor elected to treat the assets of the marital trust as qualified_terminable_interest_property qtip on schedule r of form_706 the executor made a special election under ' a to treat the marital trust’s assets for gst tax purposes as if the election under ' b had not been made a reverse_qtip_election also schedule r reflects that the balance of decedent’s gst_exemption dollar_figurex was allocated to the marital trust the qualified_tax professional however failed to split or advise the executor to split the marital trust into a gst exempt and gst non-exempt marital trust wife died on date at which point the failure to split the marital trust was discovered subsequent to the filing of decedent's form_706 ' c was issued this regulation provides a transitional rule that allows certain trusts subject_to a reverse_qtip_election to which gst tax exemption had been allocated to be treated as two separate trusts as a result of this rule only a portion of the trust would be treated as subject_to the reverse_qtip_election and that portion would be treated as having a zero inclusion_ratio the deadline for making the election set forth in the transitional rule was date the trustees of the marital trust are requesting an extension of time to elect to treat the marital trust as two separate trusts pursuant to the terms of revocable_trust and ' c such that one trust has an inclusion_ratio of zero due to the previous allocation of decedent's gst_exemption to the marital trust and the other trust has an inclusion_ratio of one for gst tax purposes the reverse_qtip_election would be treated as applying only to the trust with the zero inclusion_ratio law and analysis sec_2601 imposes a tax on every gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that plr-119719-07 any allocation under ' a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2652 provides that with respect to any trust for which a deduction is allowed under ' b regarding qualified_terminable_interest_property the estate of the decedent may elect to treat all of the property in such trust for purposes of the gst tax provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to that qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and the gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under ' a the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under this section is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under ' a the statement is to be filed before date sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-119719-07 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore decedent's executor is granted an extension of time of days from the date of this letter to make the election under ' c to treat the marital trust as two separate trusts one of which has a zero inclusion_ratio by reason of decedent's gst_exemption previously allocated to the marital trust the election should be made by completing the statement required in ' c and submitting the election a copy of the return on which the reverse_qtip_election was made under ' a and a copy of this letter to and filed with the internal_revenue_service center cincinnati ohio except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosures copy for ' purposes cc
